Title: Charles Storer to Abigail Adams, 12 February 1786
From: Storer, Charles
To: Adams, Abigail


     
      Dear Madam
      Boston. 12th. February. 1786
     
     Times without number have I been questioned on the history you communicated to me just before I left London, and which I touched upon in my last, by Capn: Lyde. I find that all our friends are anxiously interested in the matter, and I must confess I find in my heart to join with them. Though we all highly applaud what has lately been done, yet many are fearfull of an accommodation. “The Gentleman talks of going to England, the Lady has been deceived by some ill-natured friend and prejudiced against him, she was once partially fond of him, may there not remain a tender sentiment that will plead in his behalf, he is artfull and insinuating, may she not swerve from her new resolution.” Thus concludes almost every Conversation on the subject, and I know but one person (a lady) of all our acquaintance and I might say more too, who wishes it might so happen. I have been at Haverhill since my last, where I was closeted by Mrs: Shaw. She was much pleased with the little information I was able to give her, and was willing to draw pleasing inferences from it. She in return, and also several other friends have let me into the history of the transactions on this side of the water: so that I have now a pretty good idea of the affair. It appears to me altogether a Farce. I cannot call it anyway a Tragedy, however serious some, who are concerned, may think it, for I am sure the catastrophy will be no more than a Puff, at least on one side, and on neither side do I think there will be much harm done: on the contrary I am inclined to think there will be good.
     Here now Charles, you will say, is a page and an half on a subject that you have no business with. Indeed, Madam, I have as much as other friends, and the Communication you made to me in London gives a degree of right to say thus much. I would by no means abuse your Confidence, however; for I esteem it highly flattering. Pardon me therefore upon the principle that I meant no harm.
     I mentioned having been at Haverhill, and have to add that I am extremely pleased with Mrs: Shaw. Her friendly reception was highly flattering, and so agreable to my own feelings, that, though the family were all strangers to me, I felt myself as much at home as I should in Grosvenor-Square. John I found as studious as an Hermit. Though he is not a very early riser, yet “he trims the midnight taper,” and that’s the only way to become a great man, as Mr: Adams told me once. He is to pass examination next April, and wishes it over, as also that he was already through College. Charles I saw a few days ago at Braintree for the first time since my return. He bids very fair. I hope he will call on us when he comes to town, at least I have invited him. But I should have mentioned Son Thomas, tho’ I might easily overlook him, since I did not know him at Haverhill. He was somewhere in the room without my recognising him, for he has not the least resemblance to any one of your family. Mr: Shaw speaks well of him and says he is a very good Boy. Thus you have the history of all the family. I might however among the number mention Betsey Smith, who is a clever, fine Girl.
     Before I close I would mention to you that I have paid the 5. Guis:, you were kind enough to lend me, to Dr: Tufts, and also that he has received the 12. Guis: due from Dr: Crosby to Mr: Adams. I hope Dr: T. will write you respecting his Commission tho’ I am sorry he has not better accounts to give you. “At it again, Charles?” No, Madam, therefore pray do not be angry with Yrs:
     
      C. S.
     
    